FRANK, Judge.
Bessie Lee Evans, a/k/a Bessie Maxwell, appeals from her convictions for trafficking in cocaine, possession of marijuana, and possession of paraphernalia on the grounds of insufficient evidence of possession. We affirm the convictions.
The appellant also contends that the trial court erred in imposing costs without notice or a determination of her ability to pay. We agree, Jenkins v. State, 444 So.2d 947 (Fla.1984), and strike the costs.
Affirmed.
SCHEB, A.C.J., and THREADGILL, J„ concur.